UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52273 EASON EDUCATION KINGDOM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 88-0435998 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Unit 19, 35/F., Tower 1, Millennium City 1, No. 388 Kwun Tong Road, Kwun Tong, Kowloon, Hong Kong (Address of principal executive offices, zip code) +852 2111-0810 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Emerging growth company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes x No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS As of August 18, 2017, there were 310,868,500 shares of common stock, $0.001 par value per share, outstanding. EASON EDUCATION KINGDOM HOLDINGS, INC. (A Development Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2017 INDEX Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 4 Condensed Balance Sheets as of June 30, 2017 (unaudited) and December 31, 2016. 4 Condensed Statements of Operations for the Six Months ended June 30, 2017 and 2016 (unaudited) 5 Condensed Statements of Operations for the Three Months ended June 30, 2017 and 2016 (unaudited) 6 Condensed Statements of Cash Flows for the Six Months ended June 30, 2017 and 2016 (unaudited). 7 Notes to Condensed Financial Statements (unaudited). 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4. Controls and Procedures. 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities. 15 Item 4. Mine Safety Disclosures. 15 Item 5. Other Information. 15 Item 6. Exhibits. 16 Signatures 17 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Eason Education Kingdom Holdings, Inc., a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things to product demand, market and customer acceptance, competition, pricing, the exercise of the control over us by Chu Kin Hon, the Company’s sole director and majority shareholder, and development difficulties, as well as general industry and market conditions and growth rates and general economic conditions; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 3 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. EASON EDUCATION KINGDOM HOLDINGS, INC. CONDENSED BALANCE SHEETS AS OF JUNE 30, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (AUDITED) June 30, 2017 December 31, 2016 (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash - - Escrow accounts hold by Attorney 165,258 178,452 Other prepayments 5,000 20,000 Total Current Assets 170,258 198,452 TOTAL ASSETS 170,258 198,452 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Amount due to shareholder - - Accrued liabilities 13,806 20,000 Total Current Liabilities 13,806 20,000 STOCKHOLDERS’ EQUITY: Preferred stock, Class A Preferred Stock; $0.001 par value 175,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value; 500,000,000 shares authorized; 310,868,500 shares issued and outstanding 310,869 310,869 Additional paid-in capital 413,349 413,349 Accumulated deficit (567,766 ) (545,766 ) Total Stockholders’ Equity 156,452 178,452 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY 170,258 198,452 The accompanying notes are an integral part of the condensed financial statements. 4 Table of Contents EASON EDUCATION KINGDOM HOLDINGS, INC. CONDENSED STATEMENTS OF OPERATIONS SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) Six Months Ended Six Months Ended June 30, June 30, 2017 2016 Revenues - - Gross Revenues - - Operating Expenses General and administrative expenses 22,000 42,741 Total Operating Expenses 22,000 42,741 Loss from Operations (22,000 ) (42,741 ) Other Income (Expense) Gain on release of liabilities - - Total Other Income - - (Loss)/Income before Income Taxes (22,000 ) (42,741 ) Provision for Income Taxes - - Net (Loss)/Income (22,000 ) (42,741 ) Net (Loss)/Income per Share Basic and Diluted $ 0.00 $ 0.00 Weighted Average Shares Outstanding Basic and Diluted 310,868,500 310,868,500 The accompanying notes are an integral part of the condensed financial statements. 5 Table of Contents EASON EDUCATION KINGDOM HOLDINGS, INC. CONDENSED STATEMENTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) Three Months Ended Three Months Ended June 30, June 30, 2017 2016 Revenues - - Gross Revenues - - Operating Expenses General and administrative expenses 16,000 15,000 Total Operating Expenses 16,000 15,000 Loss from Operations (16,000 ) (15,000 ) Other Income (Expense) Gain on release of liabilities - - Total Other Income - - (Loss)/Income before Income Taxes (16,000 ) (15,000 ) Provision for Income Taxes - - Net (Loss)/Income (16,000 ) (15,000 ) Net (Loss)/Income per Share Basic and Diluted $ 0.00 $ 0.00 Weighted Average Shares Outstanding Basic and Diluted 310,868,500 310,868,500 The accompanying notes are an integral part of the condensed financial statements. 6 Table of Contents EASON EDUCATION KINGDOM HOLDINGS, INC. STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) Six Months Ended Six Months Ended June 30, June 30, 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES: Net profits (loss) from operations $ (22,000 ) $ (42,741 ) Changes in assets and liabilities: Decrease in prepaid expenses 15,000 - Increase/(Decrease) in accrued liabilities (6,194 ) 10,000 Decrease in other payables - 11,000 Decrease in accrued expenses - - Decrease in escrow account hold by attorney 13,194 - Net cash (used in) operating activities - (21,741 ) CASH FLOWS FROM FINANCING ACTIVITIES: Procced from debt settlement $ - $ - Escrow accounts hold by director - - Amount due to shareholder - 20,000 Decrease in notes payable - - Decrease in notes payable-related parties - - Proceed from common stock issuance - - Net cash generated from financing activities $ - $ 20,000 Net (decrease) in cash $ - $ (1,741 ) CASH AT BEGINNING OF THE PERIOD $ - $ 1,894 CASH AT END OF THE PERIOD $ - $ 153 Cash paid for income taxes $ - $ - Cash paid for interest expense $ - $ - The accompanying notes are an integral part of the condensed financial statements. 7 Table of Contents EASON EDUCATION KINGDOM HOLDINGS, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2, 2016 NOTE 1 – ORGANIZATION, HISTORY AND BUSINESS ACTIVITY Eason Education Kingdom Holdings, Inc. (formerly known as Han Logistics, Inc.) (the “Company”) was incorporated under the law of the State of Nevada on July 1, 1999. The Company organized to engage in the business of namely the development, marketing and delivering of logistical analysis, problem solving and other logistics services and general business services. The Company is currently seeking any business opportunities. On February 12, 2015, Michael Vardakis, the then major shareholder, entered into a Stock Purchase Agreement with Kin Hon Chu (“New Majority Shareholder”) wherein Mr. Vardakis sold 8,813,225 shares of the Company’s common stock, representing approximately 85% of all issued and outstanding shares to Mr. Chu. The Company plan to establish education centers in China that provide a high quality, comprehensive six-year education plan beginning at birth with fundamental training and ending with kindergarten education. The Company will provide nursery services; fundamental training with purposeful, play-based art classes and playgroups that address the educational, physical, social, emotional and personal development to older children; and kindergarten classes that will address literacy, mathematics, and the other early years foundation stage (“EYFS”) areas of focus. The Company will also provide educational consultation services to assist families in placing their children in desirable elementary schools. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of Eason Education Kingdom Holdings, Inc. is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America (“GAAP”) and have been consistently applied in the preparation of the financial statements. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. The Company currently has cash held in a trust account held by the Company’s legal counsel. Fair Value of Financial Instruments Effective January 1, 2008, the Company adopted FASB ASC 820, Fair Value Measurements, which provides a framework for measuring fair value under GAAP. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The standard also expands disclosures about instruments measured at fair value and establishes a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 – Quoted prices for identical assets and liabilities in active markets; Level 2 – Quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets; and Level 3 – Valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. 8 Table of Contents The Company designates cash equivalents as Level 1. The total amount of the Company’s investment classified as Level 3 is de minimis. The fair value of the Company’s debt as of June 30, 2017 and December 31, 2016, approximated fair value at those times. Fair value of financial instruments: The carrying amounts of financial instruments, including cash, accounts payable, and accrued expenses approximated fair value as of June 30, 2017 and December 31, 2016 because of the relative short term nature of these instruments. Revenue Recognition The Company recognizes revenue, in accordance with ASC 605, Revenue Recognition, which codified the Securities and Exchange Commission Staff Accounting Bulletin (SAB) number 104, which states that revenue is generally recognized when it is realized and earned. Specifically, the Company recognizes revenue when services are performed and projects are completed and accepted by the customer. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made; however actual results could differ materially from those estimates. Income Taxes The Company accounts for income taxes under an asset and liability approach. This process involves calculating the temporary and permanent differences between the carrying amounts of the assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. The temporary differences result in deferred tax assets and liabilities, which would be recorded on the Company’s balance sheets in accordance with ASC 740, Income Taxes, which established financial accounting and reporting standards for the effect of income taxes. The Company must assess the likelihood that its deferred tax assets will be recovered from future taxable income and, to the extent the Company believes that recovery is not likely, the Company must establish a valuation allowance. Changes in the Company’s valuation allowance in a period are recorded through the income tax provision on the statements of operations. The Company records interest and penalties arising from the underpayment of income taxes in the statement of income under general and administrative expenses. As of June 30, 2017 and December 31, 2016, the Company had no accrued interest or penalties related to uncertain tax positions. The company also did not have any uncertain tax benefits during these years. The tax years 2015, 2014 and 2013 remain open to examination. Earnings (Loss) per Share The Company is required to provide basic and dilutive earnings (loss) per common share information. The basic net loss per common share is computed by dividing the net loss applicable to common stockholders by the weighted average number of common shares outstanding. Diluted net loss per common share is computed by dividing the net loss applicable to common stockholders, adjusted on an “as if converted” basis, by the weighted average number of common shares outstanding plus potential dilutive securities. 9 Table of Contents For the period ended June 30, 2017 and year ended December 31, 2016, potential dilutive securities had an anti-dilutive effect and were not included in the calculation of diluted net loss per common share. Recent Accounting Pronouncements In January 2017, the FASB issued ASU No. 2017-1 “Topic 805, Business Combinations: Clarifying the Definition of a Business”. The amendments in this update provide a screen to determine when a set is not a business. The screen requires that when substantially all of the fair value of the gross assets acquired (or disposed of) is concentrated in a single identifiable asset or a group of similar identifiable assets, the set is not a business. This screen reduces the number of transactions that need to be further evaluated. The amendments in this update affect all reporting entities that must determine whether they have acquired or sold a business. Public business entities should apply the amendments in this update to annual periods beginning after December 15, 2017, including interim periods within those periods. All other entities should apply the amendments to annual periods beginning after December 15, 2018, and interim periods within annual periods beginning after December 15, 2019. We do not expect the adoption of ASU 2017-1 to have a material impact on our consolidated financial statements. From time to time, new accounting pronouncements are issued by FASB that are adopted by the Company as of the specified effective date. If not discussed, management believes that the impact of recently issued standards, which are not yet effective, will not have a material impact on the Company’s financial statements upon adoption. Management does not believe that any recently issued, but not yet effective accounting pronouncements, when adopted, will have a material effect on the accompanying financial statements NOTE 3 – GOING CONCERN The Company’s financial statements have been presented on the basis that it is a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company incurred a net loss of $22,000 (from operations) for the period ended June 30, 2017 and an accumulated deficit of $567,766. It also sustained operating losses in prior years as well. These factors raise substantial doubt as to its ability to remain a going concern and obtain debt and/or equity financing and achieve profitable operations. Management intends to raise additional operating funds through equity and/or debt offerings. However, there can be no assurance management will be successful in its endeavors. Ultimately, the Company will need to achieve profitable operations in order to continue as a going concern. There are no assurances that Eason Education Kingdom Holdings, Inc. will be able to either (1) achieve a level of revenues adequate to generate sufficient cash flow from operations; or (2) obtain additional financing through either private placement, public offerings and/or bank financing necessary to support its working capital requirements. To the extent that funds generated from operations and any private placements, public offerings and/or bank financing are insufficient, the Company will have to raise additional working capital. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company. If adequate working capital is not available, the Company may be required to curtail its operations. NOTE 4 – INCOME TAXES Deferred taxes are provided on an asset and liability approach whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carry forwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. June 30, 2017: Balance Rate Tax Federal loss carryforward $ 502,244 34 % $ 170,763 Valuation allowance (170,763 ) Deferred tax asset $ - December 31, 2016: Balance Rate Tax Federal loss carryforward $ 480,244 34 % $ 163,283 Valuation allowance (163,283 ) Deferred tax asset $ - 10 Table of Contents A reconciliation between expected and actual tax liability is presented below. 2017 2016 Expected (Benefit) – Federal rate 34% $ (7,480 ) $ (17,906 ) Effect of: Valuation allowance 7,480 17,906 Total Actual Provision $ - $ - As of June 30, 2017, the Company has unutilized tax losses of $502,244 (2016: $480,244). Deferred tax asset is not provided for as the tax losses may not be able to carry forward after a change in substantial ownership of the Company in February 2015. Deferred tax asset may also be reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portions or all of the deferred tax assets will not be realized in the near future. NOTE 5 – COMMON STOCK As of June 30, 2017 and December 31, 2016, the Company authorized two classes of stock; 500,000,000 shares of common stock at par value of $0.001 and 175,000,000 shares of Class A preferred stock at par value of $0.001. There are 310,868,500 in June 30, 2017 and December 31, 2016 common shares issued and outstanding. None of the Class A preferred stock is issued. During October 2015, the Company issued 300,500,000 shares of common stock for a consideration of $300,500 in cash. NOTE 6 – RELATED PARTY TRANSACTIONS The Company currently utilizes office space on a rent-free basis from a director and shareholder, and shall do so until substantial revenue-producing operations commence. Management deemed the rent-free space to be of no nominal value. As of June 30, 2017 and December 31, 2016, total notes payable to the related parties and accrued interests amounted to $0 and $0 in the aggregate. As of December 31, 2015 outstanding balance of $302,816 was released by the related parties. As of June 30, 2017 and December 31, 2016 the loans from the shareholders were $0 and $0. NOTE 7 – RELEASE OF LIABILITIES On February 12, 2015, Michael Vardakis (“Then Majority Shareholder”) entered into a Stock Purchase Agreement with Kin Hon Chu (“New Majority Shareholder”) wherein Mr. Vardakis sold 8,813,225 shares of the Company’s common stock, representing approximately 85% of all issued and outstanding shares to Mr. Chu. Mr. Chu paid $4,406.61 to Michael Vardakis for this control block of shares and also directly paid off all of the existing liabilities of the Company. Accordingly, certain liabilities of $236,959 in the aggregate, including that related notes payable as disclosed in note 6, were released by the creditors as a result of the change. NOTE 8 – SUBSEQUENT EVENTS The Company has evaluated the period after the balance sheet date up through the date that the financial statements were issued, and determined that there were no subsequent events or transactions that required recognition or disclosure in the financial statements. 11 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following information should be read in conjunction with (i) the financial statements of Eason Education Kingdom Holdings, Inc., a Nevada corporation (the “Company”), and development-stage company, and the notes thereto appearing elsewhere in this Form 10-Q together with (ii) the more detailed business information and the December 31, 2016 audited financial statements and related notes included in the Company’s Form 10-K (File No. 000-52273; the “Form 10-K”), as filed with the Securities and Exchange Commission on March 30, 2017. Statements in this section and elsewhere in this Form 10-Q that are not statements of historical or current fact constitute “forward-looking” statements OVERVIEW The Company was incorporated in the State of Nevada on July 1, 1999 and established a fiscal year end of December 31. It is a development stage company. Going Concern To date the Company has little operations or revenues and consequently has incurred recurring losses from operations. No revenues are anticipated until we complete the financing we endeavor to obtain, as described in the Form 10-K, and implement our initial business plan. The ability of the Company to continue as a going concern is dependent on raising capital to fund our business plan and ultimately to attain profitable operations. Accordingly, these factors raise substantial doubt as to the Company’s ability to continue as a going concern. Our activities have been financed from related-party loans and the proceeds of share subscriptions.From our inception to June 30, 2017, we have made a total of $0 amount due to shareholder which carried no interest, had no collateral and repayable on demand. During October 2015, the Company raised a total of $300,500 in cash from offerings of our common stock. The Company plans to raise additional funds through debt or equity offerings. There is no guarantee that the Company will be able to raise any capital through this or any other offerings. PLAN OF OPERATION Our business activities during the coming 12 months following the filing date of this Quarterly Report on Form 10-Q will be focused on raising $750,000 of funds to expand our business, primarily through the sale of shares of common stock registered in a public offering on Form S-1 (Registration No. 333-212918), which registration statement was declared effective by the Securities and Exchange Commission on May 15, 2017. We have no assurance that future financing will materialize. If that financing is not available we may be unable to continue. Management believes that if subsequent private placements are successful, we will be able to generate sales revenue within the following twelve months thereof. However, additional equity financing may not be available to us on acceptable terms or at all, and thus we could fail to satisfy our future cash requirements. If we are unsuccessful in raising the additional proceeds through a private placement offering we will then have to seek additional funds through debt financing, which would be highly difficult for a new development stage company to secure. Therefore, the Company is highly dependent upon the success of the anticipated private placement offering and failure thereof would result in the Company having to seek capital from other sources such as debt financing, which may not even be available to the Company. However, if such financing were available, because we are a development stage company with no operations to date, it would likely have to pay additional costs associated with high risk loans and be subject to an above market interest rate. At such time these funds are required, management would evaluate the terms of such debt financing and determine whether the business could sustain operations and growth and manage the debt load. If we cannot raise additional proceeds via a private placement of its common stock or secure debt financing it would be required to cease business operations. As a result, investors in our common stock would lose all of their investment. 12 Table of Contents RESULTS OF OPERATIONS Six-Month Periods Ended June 30, 2017 and 2016 Wedid not earnrevenues for the six-month periods ended June 30, 2017 and 2016. For the six-monthperiod ended June 30,2017 and 2016, we incurred total operating expenses of$22,000 and $42,741, consisting solelyof general and administrative expenses. For the six-month period ended June 30, 2017, we had other income of $0 and net loss of $22,000. For the six-monthperiod ended June 30, 2016, we had other income of $0 and net loss of $42,741. By comparison, there was no other income for both of the six-month period ended June 30, 2017 and 2016. The net loss was decreased from $42,741 to $22,000 from the six-monthperiod ended of June 30, 2016 to June 30, 2017. The decrease was a result of budget control. Three-Month Periods Ended June 30, 2017 and 2016 Wedid not earnrevenues for the three-month periods ended June 30, 2017 and 2016. For the three-month period ended June 30, 2017 and 2016, we incurred total operating expenses of$16,000 and $15,000, consisting solelyof general and administrative expenses. For the three-month period ended June 30, 2017, we had other income of $0 and net loss of $16,000. For thethree-month period ended June 30, 2016, we had other income of $0 and net loss of $15,000. By comparison, there was no other income for both of the three-month period ended June 30, 2017 and 2016. The net loss was increased from $15,000 to $16,000 from the three-month period ended of June 30, 2016 to June 30, 2017. The increase was a result of additional operating expenses in this three-month period. Liquidity and Capital Resources At June 30, 2017, we had a cash balance of $165,258, total current assets $170,258, total current liabilities of approximately $13,806; working capital and stockholders’ equity of approximately $156,452. We do not have sufficient cash on hand to commence our 12-month plan of operation or to fund our ongoing operational expenses. We will need to raise funds to commence our plan of operation and fund our ongoing operational expenses. Additional funding will likely come from equity financing from the sale of our common stock or debt securities. If we are successful in completing an equity or debt financing, existing shareholders will experience dilution of their interest in our Company. We do not have any financing arranged and we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock or debt securities to fund our planned activities and ongoing operational expenses. In the absence of such financing, our business will likely fail. There are no assurances that we will be able to achieve further sales of our common stock or any other form of additional financing. If we are unable to achieve the financing necessary to continue our plan of operations, then we will not be able to continue our operations and our business will fail. Off-Balance Sheet Arrangements We had no off-balance sheet arrangements for the six months ended June 30, 2017. Subsequent Events None through date of this filing. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act), we are not required to provide the information called for by this Item 3. 13 Table of Contents ITEM 4. CONTROLS AND PROCEDURES. Evaluation of disclosure controls and procedures Our management, with the participation of our chief executive officer and chief financial officer, evaluated the effectiveness of our disclosure controls and procedures as defined in Rule 13a-15(e) under the Exchange Act as of the end of the period covered by this Quarterly Report on Form 10-Q. In designing and evaluating the disclosure controls and procedures, our management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. In addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible controls and procedures relative to their costs. The design of any disclosure controls and procedures also is based in part upon certain assumptions about the likelihood of future events and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Based on that evaluation, our chief executive officer and chief financial officer concluded that, as of June 30, 2017, our disclosure controls and procedures were not effective to provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is (i) recorded, processed, summarized and reported within the time periods specified in SEC rules, regulations and forms, and (ii) that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. Changes in internal control over financial reporting Our management, with the participation of the chief executive officer and chief financial officer, has concluded there were no significant changes in our internal controls over financial reporting that occurred during this quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 14 Table of Contents PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. The Company is not currently subject to any legal proceedings. From time to time, the Company may become subject to litigation or proceedings in connection with its business, as either a plaintiff or defendant. There are no such pending legal proceedings to which the Company is a party that, in the opinion of management, is likely to have a material adverse effect on the Company’s business, financial condition or results of operations. ITEM 1A. RISK FACTORS As a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act), we are not required to provide the information called for by this Item 1A. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. ITEM 5. OTHER INFORMATION. None. 15 Table of Contents ITEM 6. EXHIBITS. (a) Exhibits required by Item 601 of Regulation SK. Number Description 3.1.1 Articles of Incorporation, dated July 1, 1999 (1) 3.1.2 Amended and Restated Articles of Incorporation, dated December 9, 2010 (2) 3.1.3 Certificate of Amendment dated August 10, 2015 (3) 3.2 Bylaws (4) 31.1 Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Principal Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS * XBRL Instance Document 101.SCH * XBRL Taxonomy Extension Schema Document 101.CAL * XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF * XBRL Taxonomy Extension Definition Linkbase Document 101.LAB * XBRL Taxonomy Extension Label Linkbase Document 101.PRE * XBRL Taxonomy Extension Presentation Linkbase Document (1) Incorporated by reference to the Registrant’s Registration Statement on Form SB-2 (File No. 333-54002), filed with the Securities and Exchange Commission on January 19, 2001. (2) Incorporated by reference to the Registrant’s Definitive Information Statement on Schedule 14C (File No. 000-52273), filed with the Securities and Exchange Commission on November 17, 2010. (3) Filed and incorporated by reference to the Company’s Quarterly Report on Form 10-Q (File No. 000-52273), as filed with the Securities and Exchange Commission on August 14, 2015. (4) Incorporated by reference to the Registrant’s Annual Report on Form 10-K (File No. 000-52273), filed with the Securities and Exchange Commission on June 24, 2016. * XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 16 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EASON EDUCATION KINGDOM HOLDINGS, INC. (Name of Registrant) Date:August 21, 2017 By: /s/ Law Wai Fan Name: Law Wai Fan Title: Chief Executive Officer (principal executive officer) Date:August 21, 2017 By: /s/ Cheng Kin Ning, Kenny Name: Cheng Kin Ning, Kenny Title: Chief Financial Officer (principal accounting officer and principal financial officer) 17 Table of Contents EXHIBIT INDEX Number Description 3.1.1 Articles of Incorporation, dated July 1, 1999 (1) 3.1.2 Amended and Restated Articles of Incorporation, dated December 9, 2010 (2) 3.1.3 Certificate of Amendment dated August 10, 2015 (3) 3.2 Bylaws (4) 31.1 Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Principal Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS * XBRL Instance Document 101.SCH * XBRL Taxonomy Extension Schema Document 101.CAL * XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF * XBRL Taxonomy Extension Definition Linkbase Document 101.LAB * XBRL Taxonomy Extension Label Linkbase Document 101.PRE * XBRL Taxonomy Extension Presentation Linkbase Document (1) Incorporated by reference to the Registrant’s Registration Statement on Form SB-2 (File No. 333-54002), filed with the Securities and Exchange Commission on January 19, 2001. (2) Incorporated by reference to the Registrant’s Definitive Information Statement on Schedule 14C (File No. 000-52273), filed with the Securities and Exchange Commission on November 17, 2010. (3) Filed and incorporated by reference to the Company’s Quarterly Report on Form 10-Q (File No. 000-52273), as filed with the Securities and Exchange Commission on August 18, 2015. (4) Incorporated by reference to the Registrant’s Annual Report on Form 10-K (File No. 000-52273), filed with the Securities and Exchange Commission on April 17, 2015. * XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 18
